Order entered February 12, 2013




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-01480-CV

                              PLANO AMI LP, ET AL, Appellants

                                                  V.

                                 ERWIN CRUZ, M.D., Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 10-16274-E

                                              ORDER
       Before the Court is the parties’ January 30, 2013 joint unopposed motion to align briefing

schedules. By order dated January 9, 2013, the Court informed the parties that the appeals in

cause number 05-12-01480-CV and cause number 05-12-01559-CV would be submitted on the

same docket to one submission’s panel. Accordingly, we DENY the parties’ motion to align

briefing schedules.

               The reporter’s record filed in cause number 05-12-01559-CV has now been

posted to cause number 05-12-01480-CV, as well. We ORDER appellants’ to file their brief in

this appeal within thirty days of the date of this order.


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE